DETAILED ACTION
	This office action is in response to the communication filed on May 27, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/21 is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/16/20. It is noted, however, that applicant has not filed a certified copy of the 202021049879 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todhunter (US Pub 2010/0235164) in view of Yu (US Pub 2021/0150147).

With respect to claim 1, Todhunter discloses a method for an agent-assist system to provide recommended answers to agents that are assisting users (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer), the method comprising:
obtaining, at the agent-assist system, a plurality of documents relating to different topics (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
identifying subdocuments from each of the plurality of documents, wherein the subdocuments each include portions of text of a respective document of the plurality of documents that is less than all of the text in the respective documents (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, which is a portion of the document or subdocument);
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device (Todhunter: Paragraphs 18, 54, and 309 – communication between different devices; Figure 7);
identifying first input received from the user device, the first input representing a query of the user for the agent to answer;
identifying, from the subdocuments, a first subdocument as including first text that is semantically related to the query (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; 
causing presentation of a document that includes the first subdocument on a display of the agent device (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents); and
causing presentation of a visual indicator on the display that indicates the first subdocument as being relevant to the query, wherein the visual indicator distinguishes the first text of the first subdocument relative to remaining text in the document (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below).
Todhunter discloses a question answering system presenting answers to user questions, however, Todhunter does not disclose:
agent-assist system;
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device;
causing presentation of a visual indicator on the display that indicates the first document as being relevant to the query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document.
The Yu reference discloses an agent-assist system establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device, and causing presentation of a visual indicator on a display that indicates the first document as being relevant to a query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document (Yu: Paragraphs 14, 19, and 22 - user asking questions to agent during a conversation for answers, user device communicating with server devices; Paragraphs 25 and 26 – determine and output most-relevant pseudo document in a question answer pair, highlight, embolden, underline, italicize, and/or otherwise suitably emphasize, in the answer portion of the outputted pair, a portion of the most relevant span of text; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter and Yu, to have combined Todhunter and Yu. The motivation to combine Todhunter and Yu would be to provide answers to frequently asked questions based on conversations between users and human agents (Yu: Paragraph 22).

With respect to claim 8, Todhunter discloses a system comprising:
one or more processors (Todhunter: Paragraphs 18, 32, and 62 – processor); and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Todhunter: Paragraphs 18, 32, and 62 – stored instructions executed by processor) comprising:
obtaining, at an agent-assist system, a plurality of documents relating to different topics (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
identifying subdocuments from each of the plurality of documents, wherein the subdocuments each include portions of text of a respective document of the plurality of documents that is less than all of the text in the respective documents (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, which is a portion of the document or subdocument);
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device (Todhunter: Paragraphs 18, 54, and 309 – communication between different devices; Figure 7);
identifying first input received from the user device, the first input representing a query of the user for the agent to answer topics (Todhunter: Paragraphs 16-18 –  receiving a user question as a user query in natural language, searching text documents based on the user question/query);
identifying, from the subdocuments, a first subdocument as including first text that is semantically related to the query (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents);
causing presentation of a document that includes the first subdocument on a display of the agent device (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents); and
causing presentation of a visual indicator on the display that indicates the first subdocument as being relevant to the query, wherein the visual indicator distinguishes the first text of the first subdocument relative to remaining text in the document (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below).
Todhunter discloses a question answering system presenting answers to user questions, however, Todhunter does not disclose:
agent-assist system;
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device;
causing presentation of a visual indicator on the display that indicates the first document as being relevant to the query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document.
The Yu reference discloses an agent-assist system establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device, and causing presentation of a visual indicator on a display that indicates the first document as being relevant to a query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document (Yu: Paragraphs 14, 19, and 22 - user asking questions to agent during a conversation for answers, user device communicating with server devices; Paragraphs 25 and 26 – determine and output most-relevant pseudo document in a question answer pair, highlight, embolden, underline, italicize, and/or otherwise suitably emphasize, in the answer portion of the outputted pair, a portion of the most relevant span of text; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter and Yu, to have combined Todhunter and Yu. The motivation to combine Todhunter and Yu would be to provide answers to frequently asked questions based on conversations between users and human agents (Yu: Paragraph 22).

Claim(s) 2-5, 7, 9-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todhunter (US Pub 2010/0235164) in view of Yu (US Pub 2021/0150147) and in further view of Shukla (US Pat 11,294,974).

With respect to claim 2, Todhunter in view of Yu discloses the method of claim 1, further comprising:
determining, from among the different topics, one or more topics to which each of the subdocuments are related (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer; Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question);
assigning embeddings to the subdocuments based on the one or more topics to which each of the subdocuments are related (Todhunter: Paragraphs 16-18 semantic labeling using terms as markers for questions and answers); and
indexing the subdocuments in association with their respective embeddings in a knowledge database of the agent-assist system (Todhunter: Paragraphs 59, 61, and 73 – indexing/labeling answer phrases from text documents in a knowledge database).
Todhunter discloses labeling questions and answers and indexing, and Yu discloses use of a support vector machine for natural language questions, however, Todhunter and Yu do not explicitly disclose:
assigning embeddings;
The Shukla reference discloses assigning embeddings (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Shukla, to have combined Todhunter, Yu, and Shukla. The motivation to combine Todhunter, Yu, and Shukla would be to efficiently determining similarities between documents, and entities using embeddings in an embedding space (Shukla: Column 4, lines 21-34).

With respect to claim 3, Todhunter in view of Yu and in further view of Shukla discloses the method of claim 2, further comprising:
determining context data indicating a context of the conversation (Yu: Paragraph 24 - determine context of user question; Shukla: Column 42 line 54 – Column 43, line 3 – using query/search context  and document context information); and
assigning a first embedding to the query based at least in part on the context data (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information),
wherein identifying the first subdocument includes determining a first distance in a vector space between that the first embedding assigned to the query and a second embedding that is assigned to the first subdocument (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 4, Todhunter in view of Yu and in further view of Shukla discloses the method of claim 3, further comprising:
identifying a second subdocument as including second text that is semantically related to the query by determining a second distance in the vector space between the first embedding assigned to the query and a third embedding that is assigned to the second subdocument (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information);
causing presentation of a second document that includes the second subdocument on a display of the agent device (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
causing presentation of a second visual indicator on the display that indicates the second subdocument as being relevant to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 5, Todhunter in view of Yu and in further view of Shukla discloses the method of claim 4, further comprising:
determining, based at least in part on the first distance, a first confidence score indicating a first likelihood that the first subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
determining, based at least in part on the second distance, a second confidence score indicating a second likelihood that the second subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information),
wherein the first subdocument and the second subdocument are presented on the display based at least in part on the first confidence score and the second confidence score (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 7, Todhunter in view of Yu and in further view of Shukla discloses the method of claim 1, wherein identifying the subdocuments from each of the plurality of documents includes:
analyzing the document to identify the first text of the first subdocument (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
determining that the first text is semantically related to a first topic (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
analyzing the document to identify second text of the first subdocument, the second text being adjacent the first text (Todhunter: Paragraph 83 – identify second sentence different from the first);
determining that the second text is semantically related to a second topic that is different than the first topic (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer; Paragraph 83 – identify second sentence different from the first);
determining that the second text is to be a second subdocument (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
However, Todhunter and Yu do not explicitly disclose;
assigning a first embedding to the first subdocument that indicates the first topic; and assigning a second embedding to the second subdocument that indicates the second topic
The Shukla reference discloses assigning a first embedding to the first subdocument that indicates the first topic and assigning a second embedding to the second subdocument that indicates the second topic (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Shukla, to have combined Todhunter, Yu, and Shukla. The motivation to combine Todhunter, Yu, and Shukla would be to efficiently determining similarities between documents, and entities using embeddings in an embedding space (Shukla: Column 4, lines 21-34).

With respect to claim 9, Todhunter in view of Yu discloses the system of claim 8, the operations further comprising:
determining, from among the different topics, one or more topics to which each of the subdocuments are related (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer; Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question);
assigning embeddings to the subdocuments based on the one or more topics to which each of the subdocuments are related (Todhunter: Paragraphs 16-18 semantic labeling using terms as markers for questions and answers); and
indexing the subdocuments in association with their respective embeddings in a knowledge database of the agent-assist system (Todhunter: Paragraphs 59, 61, and 73 – indexing/labeling answer phrases from text documents in a knowledge database).
Todhunter discloses labeling questions and answers and indexing, and Yu discloses use of a support vector machine for natural language questions, however, Todhunter and Yu do not explicitly disclose:
assigning embeddings;
The Shukla reference discloses assigning embeddings (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Shukla, to have combined Todhunter, Yu, and Shukla. The motivation to combine Todhunter, Yu, and Shukla would be to efficiently determining similarities between documents, and entities using embeddings in an embedding space (Shukla: Column 4, lines 21-34).

With respect to claim 10, Todhunter in view of Yu and in further view of Shukla discloses the system of claim 9, the operations further comprising:
determining context data indicating a context of the conversation (Todhunter: Paragraphs 17 and 95 – analyzing text document/user queries to determine a semantic context of an answer of a question; Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
assigning a first embedding to the query based at least in part on the context data (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information),
wherein identifying the first subdocument includes determining a first distance in a vector space between that the first embedding assigned to the query and a second embedding that is assigned to the first subdocument (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 11, Todhunter in view of Yu and in further view of Shukla discloses the system of claim 10, the operations further comprising:
identifying a second subdocument as including second text that is semantically related to the query by determining a second distance in the vector space between the first embedding assigned to the query and a third embedding that is assigned to the second subdocument (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information);
causing presentation of a second document that includes the second subdocument on a display of the agent device (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
causing presentation of a second visual indicator on the display that indicates the second subdocument as being relevant to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 12, Todhunter in view of Yu and in further view of Shukla discloses the system of claim 11, the operations further comprising:
determining, based at least in part on the first distance, a first confidence score indicating a first likelihood that the first subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
determining, based at least in part on the second distance, a second confidence score indicating a second likelihood that the second subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information),
wherein the first subdocument and the second subdocument are presented on the display based at least in part on the first confidence score and the second confidence score (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 14, Todhunter in view of Yu and in further view of Shukla discloses the system of claim 8, wherein identifying the subdocuments from each of the plurality of documents includes:
analyzing the document to identify the first text of the first subdocument (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
determining that the first text is semantically related to a first topic (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
analyzing the document to identify second text of the first subdocument, the second text being adjacent the first text (Todhunter: Paragraph 83 – identify second sentence different from the first);
determining that the second text is semantically related to a second topic that is different than the first topic (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer; Paragraph 83 – identify second sentence different from the first);
determining that the second text is to be a second subdocument (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
However, Todhunter and Yu do not explicitly disclose;
assigning a first embedding to the first subdocument that indicates the first topic; and assigning a second embedding to the second subdocument that indicates the second topic
The Shukla reference discloses assigning a first embedding to the first subdocument that indicates the first topic and assigning a second embedding to the second subdocument that indicates the second topic (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Shukla, to have combined Todhunter, Yu, and Shukla. The motivation to combine Todhunter, Yu, and Shukla would be to efficiently determining similarities between documents, and entities using embeddings in an embedding space (Shukla: Column 4, lines 21-34).

With respect to claim 15, Todhunter discloses a method comprising:
obtaining, at an agent-assist system, a plurality of documents relating to different topics (Todhunter: Paragraph 16 – question answering system answering questions about topical content posted by the user, documents are extracted for answers based on questions related to the topical content, perform semantic analysis performed for text documents and user queries, different type of queries provided for topical content; Paragraph 17 – queries providing semantic context for answer);
identifying, from a first document of the plurality of documents, a first subdocument that is semantically related to a first topic, the first subdocument including first text of the first document (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents);
generating a first embedding indicating that the first subdocument is semantically related to the first topic (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose embeddings, but the Shukla reference discloses the feature, as discussed below);
identifying, from a second document of the plurality of documents, a second subdocument that is semantically related to a second topic, the second subdocument including second text of the second document (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents);
generating a second embedding indicating that the second subdocument is semantically related to the second topic (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose embeddings, but the Shukla reference discloses the feature, as discussed below);
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device (Todhunter: Paragraphs 18, 54, and 309 – communication between different devices; Figure 7);
identifying input received from the user device, the input representing a query of the user for the agent to answer (Todhunter: Paragraphs 16-18 –  receiving a user question as a user query in natural language, searching text documents based on the user question/query);
generating a third embedding indicating a semantic associated with the query (Todhunter: Paragraphs 6, 17, 25 – providing one or more sentences from the text documents as answers to user question, presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose embeddings, but the Shukla reference discloses the feature, as discussed below);
determining that the third embedding is more similar to the first embedding than the second embedding;
based at least in part on the third embedding being more similar to the first embedding than the second embedding:
causing presentation of the first document that includes the first subdocument on a display of the agent device (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents); and
causing presentation of a visual indicator on the display that indicates the first subdocument as being relevant to the query, wherein the visual indicator distinguishes the first text of the first subdocument relative to remaining text in the document (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below).
Todhunter discloses a question answering system presenting answers to user questions, however, Todhunter does not disclose:
agent-assist system;
establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device;
causing presentation of a visual indicator on the display that indicates the first document as being relevant to the query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document.
The Yu reference discloses an agent-assist system establishing a communication session between a user device and an agent device, the communication session facilitating a conversation between a user of the user device and an agent associated with the agent device, and causing presentation of a visual indicator on a display that indicates the first document as being relevant to a query, wherein the visual indicator distinguishes the first text of the first document relative to remaining text in the document (Yu: Paragraphs 14, 19, and 22 - user asking questions to agent during a conversation for answers, user device communicating with server devices; Paragraphs 25 and 26 – determine and output most-relevant pseudo document in a question answer pair, highlight, embolden, underline, italicize, and/or otherwise suitably emphasize, in the answer portion of the outputted pair, a portion of the most relevant span of text; Figures 1 and 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter and Yu, to have combined Todhunter and Yu. The motivation to combine Todhunter and Yu would be to provide answers to frequently asked questions based on conversations between users and human agents (Yu: Paragraph 22).
Todhunter discloses labeling questions and answers and indexing, and Yu discloses use of a support vector machine for natural language questions, however, Todhunter and Yu do not explicitly disclose:
generating first, second, and third embeddings;
determining that the third embedding is more similar to the first embedding than the second embedding;
based at least in part on the third embedding being more similar to the first embedding than the second embedding: causing presentation.
The Shukla reference discloses generating first, second, and third embeddings, determining that the third embedding is more similar to the first embedding than the second embedding, based at least in part on the third embedding being more similar to the first embedding than the second embedding: causing presentation (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Shukla, to have combined Todhunter, Yu, and Shukla. The motivation to combine Todhunter, Yu, and Shukla would be to efficiently determining similarities between documents, and entities using embeddings in an embedding space (Shukla: Column 4, lines 21-34).

With respect to claim 16, Todhunter in view of Yu and in view of Shukla discloses the method of claim 15, wherein determining that the third embedding is more similar to the first embedding than the second embedding includes:
determining a first distance, in a vector space, between the first embedding and the third embedding (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information);
determining a second distance, in the vector space, between the second embedding and the third embedding (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
determining that the first distance is less than the second distance (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 17, Todhunter in view of Yu and in view of Shukla discloses the method of claim 15, further comprising causing presentation of the second document that includes the second subdocument on the display of the agent device, wherein the second document is presented below the first document on the display (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 18, Todhunter in view of Yu and in view of Shukla discloses the method of claim 15, further comprising:
determining a confidence score indicating a likelihood that the second subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information);
determining that the confidence score is less than a threshold (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
refraining from presenting the second subdocument on the display (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

With respect to claim 19, Todhunter in view of Yu and in view of Shukla discloses the method of claim 15, further comprising:
determining a confidence score indicating a likelihood that the second subdocument is semantically related to the query (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information);
determining that the confidence score is greater than or equal to a threshold (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information); and
causing presentation of the second document that includes the second subdocument on the display (Shukla: Column 4 line 21 – Column 5 line 62 – determine whether documents or document and entity are similar using corresponding embeddings; Column 17 line 63 – Column 18 line 14 – score based on distance between vectors in a dimensional space and a similarity threshold, using embeddings, confidence score associated with topic; Column 25 line 35 – Column 26 line 48 – embedding vectors for documents, interest and content embedded in embedding space having a plurality of dimensions, embedding of interest or queries embedded in the space, search performed using the space based on identifying content that is within a predetermined/threshold distance and other criteria; Column 42 line 54 – Column 43, line 3 – using query/search context and document context information).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todhunter (US Pub 2010/0235164) in view of Yu (US Pub 2021/0150147) and in further view of Cress (US Pub 2022/0124056).

With respect to claim 6, Todhunter in view of Yu discloses the method of claim 1, further comprising:
determining context data indicating a context of the conversation (Yu: Paragraphs 14 and 24  – determine context of a user question from a conversation to provide the contextually best answer);
identifying second input received from the user device, the second input representing a second query of the user (Todhunter: Paragraphs 16-18 –  receiving a user question as a user query in natural language, searching text documents based on the user question/query);
using the context data, determining that the second query is irrelevant to the context of the conversation (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below; here Todhunter and Yu does not disclose determining irrelevant, but Cress discloses the feature);
Todhunter and Yu discloses identifying information semantically related to a second query, however, Todhunter and Yu do not explicitly disclose:
in response to determining that the query is irrelevant to the context, refraining from identifying supplemental information.
The Cress reference discloses in response to determining that a query is irrelevant to a context, refraining from identifying supplemental information (Cress: Paragraphs 3, 18, 106, and 107 – perform a classification of a user’s text message to determine whether it is a question, answer or statement, if it is a question then matching the question to answers and context data to match the question to a relevant answer, if it is determined that the message is not a question then relevance of the message against question database is performed to determine if it still constitutes as an answer or not because the non-question might not be relevant to any questions in the database, if it does not meet a question relevance threshold and is neither a question or an answer the message is discarded, which is refraining from identifying information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Cress, to have combined Todhunter, Yu, and Cress. The motivation to combine Todhunter, Yu, and Cress would be to intelligently processing communications by discarding user inputs that are not relevant (Cress: Para 4).

With respect to claim 13, Todhunter in view of Yu discloses the system of claim 8, the operations further comprising:
determining context data indicating a context of the conversation (Yu: Paragraphs 14 and 24  – determine context of a user question from a conversation to provide the contextually best answer);
identifying second input received from the user device, the second input representing a second query of the user (Todhunter: Paragraphs 16-18 –  receiving a user question as a user query in natural language, searching text documents based on the user question/query);
using the context data, determining that the second query is irrelevant to the context of the conversation (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below; here Todhunter and Yu does not disclose determining irrelevant, but Cress discloses the feature);
Todhunter and Yu discloses identifying information semantically related to a second query, however, Todhunter and Yu do not explicitly disclose:
in response to determining that the query is irrelevant to the context, refraining from identifying supplemental information.
The Cress reference discloses in response to determining that a query is irrelevant to a context, refraining from identifying supplemental information (Cress: Paragraphs 3, 18, 106, and 107 – perform a classification of a user’s text message to determine whether it is a question, answer or statement, if it is a question then matching the question to answers and context data to match the question to a relevant answer, if it is determined that the message is not a question then relevance of the message against question database is performed to determine if it still constitutes as an answer or not because the non-question might not be relevant to any questions in the database, if it does not meet a question relevance threshold and is neither a question or an answer the message is discarded, which is refraining from identifying information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, and Cress, to have combined Todhunter, Yu, and Cress. The motivation to combine Todhunter, Yu, and Cress would be to intelligently processing communications by discarding user inputs that are not relevant (Cress: Para 4).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todhunter (US Pub 2010/0235164) in view of Yu (US Pub 2021/0150147) in view of Shukla (US Pat 11, 294, 974) and in further view of Cress (US Pub 2022/0124056).

With respect to claim 20, Todhunter in view of Yu and in further view of Shukla discloses the method of claim 15, further comprising:
determining context data indicating a context of the conversation (Yu: Paragraphs 14 and 24  – determine context of a user question from a conversation to provide the contextually best answer);
identifying second input received from the user device, the second input representing a second query of the user (Todhunter: Paragraphs 16-18 –  receiving a user question as a user query in natural language, searching text documents based on the user question/query);
using the context data, determining that the second query is irrelevant to the context of the conversation (Todhunter: Paragraph 17 - presenting exact answers to a given question to the user in the form of a sentence from text document, based on semantic label type of text documents; here Todhunter does not explicitly disclose causing presentation of a visual indicator, but the Yu reference discloses the feature, as discussed below; here Todhunter and Yu does not disclose determining irrelevant, but Cress discloses the feature);
Todhunter and Yu discloses identifying information semantically related to a second query, however, Todhunter, Yu, and Shukla do not explicitly disclose:
in response to determining that the query is irrelevant to the context, refraining from identifying supplemental information.
The Cress reference discloses in response to determining that a query is irrelevant to a context, refraining from identifying supplemental information (Cress: Paragraphs 3, 18, 106, and 107 – perform a classification of a user’s text message to determine whether it is a question, answer or statement, if it is a question then matching the question to answers and context data to match the question to a relevant answer, if it is determined that the message is not a question then relevance of the message against question database is performed to determine if it still constitutes as an answer or not because the non-question might not be relevant to any questions in the database, if it does not meet a question relevance threshold and is neither a question or an answer the message is discarded, which is refraining from identifying information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Todhunter, Yu, Shukla, and Cress, to have combined Todhunter, Yu, Shukla, and Cress. The motivation to combine Todhunter, Yu, Shukla, and Cress would be to intelligently processing communications by discarding user inputs that are not relevant (Cress: Paragraph 4).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164